DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 19, 24, 29 and 32-34) on December 21, 2020 is acknowledged. Claims 19, 24, 29, 32-34, 40 and 47-51 are pending. Claims 40 and 47-51 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 19, 24, 29 and 32-34 are examined in the current action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boerner et al. AAV Vector-Mediated CRISPR Attacks on Proviral HIV-1 DNA for Purging of Cellular Reservoirs." Molecular Therapy 23 (2015): S25 (hereinafter Boerner). 
9) expression vector, comprising a nucleic acid sequence encoding: (a) a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)- associated endonuclease; (b) a first guide RNA (gRNA), the first gRNA being complementary to a target sequence within a long terminal repeat (LTR) of a human immunodeficiency virus (HIV) sequence; and (c) a second gRNA, the second gRNA being complementary to a target sequence within a GagD region of the HIV sequence. Claim 24 describes the expression vector of claim 19, wherein the CRISPR-associated endonuclease is Cas9 or a homologue thereof. 
Boerner describes an approach to target, cut and destroy integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells. Boerner created AAV vectors that express two essential CRISPR components including a Cas9 protein and a guide RNA directed against either the HIV-1 LTRs or against viral structural genes. Boerner found a superior 65% transduction efficiency when using AAV9 when compared to other AAV serotypes. Boerner evaluated the AAV/CRISPR vector efficacy and specificity using a T7 endonuclease assay which showed successful Cas-9 mediated induction of double-stranded DNA breaks at the specific HIV-1 target regions. Boerner also investigated a multiplex approach using three gRNAs under the control of the U6, H1 and 7SK promoters in a single vector particle. Boerner engineered this template to co-express gRNAs against two HIV-1 LTRs and the HIV viral Gag gene and compared its potency with single gRNA vectors. Accordingly, claims 19 and 24 are anticipated by the disclosure of Boerner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24, 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner as applied to claims 19 and 24 above and further in view of Hu et al. "RNA-directed gene editing specifically eradicates latent and prevents new HIV-1 infection." Proceedings of the National Academy of Sciences 111.31 (2014): 11461-11466 (hereinafter Hu) and Sternberg et al. "Expanding the biologist’s toolkit with CRISPR-Cas9." Molecular cell 58.4 (2015): 568-574 (hereinafter Sternberg). 
A description of claims 19 and 24 can be found above. Claim 29 describes the expression vector of claim 19, wherein the target sequence within the LTR is a U3, R, or U5 region of the LTR. Claim 32 describes the expression vector of claim 19, further comprising a nucleic acid sequence encoding a transactivating small RNA (tracrRNA). Claim 33 describes the expression vector of claim 32, wherein the sequence encoding the tracrRNA is fused to a sequence encoding the first gRNA or the second gRNA. Claim 34 describes the expression vector claim 19, further comprising a nucleic acid sequence encoding a nuclear localization signal.
Boerner describes an approach to target, cut and destroy integrated HIV-1 proviral DNA with AAV9/CRISPR vectors in human cells. Boerner does not expressly describe targeting LTRs within the U3, R or U5 regions, nucleic acid sequence encoding a tracrRNA or a nuclear localization signal. 
Hu describes a similar multiplex LTR-gRNAs/Cas9 system for suppressing HIV-1 replication and reactivation in latently HIV-1 infected cells (Hu, abstract). Hu describes highly specific targets within the HIV-1 LTR U3, R and U5 regions (Hu, Results para 1 and Fig 1). Hu used a lentiviral vector to transfect the 
Sternberg provides a review of CRISPR-Cas9 systems and tools thereof (Sternberg, abstract). Sternberg describes Type II CRISPR systems which employ tracrRNA to facilitate Cas9 recruitment and genome editing efficiency (Sternberg, “RNA-guided DNA targeting by Cas9”). Sternberg states that Cas9 functions naturally within a dual-guide RNA composed of crRNA and tracrRNA to facilitate cas9 recruitment. Sternberg further describes the expression of a nuclear localization signal for improving the trafficking of Cas9 targets to the cell nucleus (Sternberg, para 1 pg 570).  
It would have been obvious to one of ordinary skill in the art to target LTRs within the U3, R or U5 regions as described by Hu using the AAV9/CRISPR vector described by Boerner. It would have been a matter of combining known prior art elements according to known methods since both Hu and Boerner are targeting similar LTR regions within the HIV-1 virus. One would have been motivated to target the U3, R or U5 regions in order to more efficiently target and suppress latent HIV-1 infected cells. Furthermore, it would have been obvious to one of ordinary skill in the art to express a nuclear localization signal and tracrRNA as described by Sternberg using the Cas9/gRNA based therapy described by Boerner and Hu. It would have been a matter of combining known prior art elements according to known methods since Type II CRISPR systems using tracrRNA are well known in the art as shown by Sternberg in addition to expressing a nuclear localization signal to improve trafficking of Cas9 targets to the cell nucleus. One would have been motivated to make this combination in order to improve the genome targeting and editing efficiency of the AAV9/CRISPR vectors against the HIV-1 virus. One would have a reasonable expectation of success given the high targeting efficiency of AAV9/CRISPR vector described by Boerner. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 19, 24, 29 and 32-34 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 of US patent 9,981,020, published 5/29/2018. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are coextensive in scope relating a retrovirus comprising a CRISPR-associated endonuclease and multiple gRNAs specific to HIV. The competing claims also describe a retrovirus comprising a CRISPR-associated endonuclease and two or more different multiplex gRNAs which are complementary to different nucleic acids in the LTR of HIV-1. Thus, the patented claims embrace the instant invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633